Citation Nr: 1034052	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a hiatal hernia and 
gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1970 to September 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection for 
the above-referenced claims.

In August 2007 and June 2009, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  The case has now been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's current myositis of the lumbar spine is not 
shown to be causally or etiologically related to his period of 
active service, and is not shown to have manifested to a degree 
of 10 percent or more within one year from the date of separation 
from service.

2.  The Veteran's current stomach disorder is not shown to be 
causally or etiologically related to his period of active 
service, and is not shown to have manifested to a degree of 10 
percent or more within one year from the date of separation from 
service.

3.  The Veteran's current hiatal hernia and gastroesophageal 
reflux disease are not shown to be causally or etiologically 
related to his period of active service, and is not shown to have 
manifested to a degree of 10 percent or more within one year from 
the date of separation from service.




CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

2.  Service connection for a stomach disorder is not established.  
38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

3.  Service connection for a hiatal hernia and gastroesophageal 
reflux disease is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2002 and August 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In August 2007, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.



Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis and peptic ulcers (gastric or 
duodenal)  may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example,  a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Low Back Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
disorder claimed, to at least confirm the Veteran has it; without 
this minimum level of proof, there is no valid claim).  Here, the 
Veteran was diagnosed with lumbar myositis and a L3- L4 and L5-L1 
disk bulge, with bilateral neural foramina stenosis, at his 
August 2008 VA examination. 

So the determinative issue is whether the Veteran's myositis of 
the lumbar spine is attributable to his period of active service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records show that he sought 
treatment for low back pain on two occasions in August 1972.

The Veteran reports having chronic low back problems since that 
time and of receiving private treatment following service.  At 
his October 2004 hearing, he also stated that he was unable to 
properly describe his symptoms to military examiners because of 
language difficulties.

Private medical records from July 1978 to December 1994 are 
substantially illegible but do show some prescribed medications 
and a diagnosis of a bone disease of the hand, but no clear 
diagnoses of a back disorder.

Post-service, the first medical record showing the Veteran's 
treatment for his myositis of the lumbar spine is in June 2000 at 
the VA Medical Center (VAMC).  The Veteran left the service in 
1973 and did not report symptoms until almost 30 years later.  
This intervening lapse of so many years between his separation 
from service and the first documented manifestation of this 
claimed disorder is probative evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  

In August 2008, the Veteran underwent a VA compensation 
examination.  Following a review of the claims file and a 
physical examination of the Veteran, the VA examiner determined 
that the Veteran's current myositis of the lumbar spine was not 
likely due to an isolated complaint of low back pain while in the 
military service.  The VA examiner based this opinion on the fact 
that the there was no chronic disability shown during the 
Veteran's active service.  The VA examiner noted that the Veteran 
apparently had a full recovery from the in-service incident, as 
his August 1973 separation examination revealed a normal spine.  
The VA examiner also stated that the Veteran's first post-service 
complaint of a low back pain was almost 30 years after his 
release from his service.  There is no evidence of a continuity 
of treatment.  However, the August 2008 VA examiner failed to 
acknowledge the Veteran's report of a continuity of 
symptomatology of a low back disorder.  Therefore, the Board 
remanded the Veteran's claims in June 2009 for the VA examiner to 
specifically consider the Veteran's report of a continuity of 
symptomatology in his medical opinion.  

At the August 2009 VA examination, the VA examiner, following a 
review of the claims file and a physical examination of the 
Veteran, determined that it is less likely than not that the 
Veteran's myositis of the lumbar spine had its onset in or is 
related to the Veteran's period of active service.  In support of 
his opinion, the VA examiner stated that the Veteran had two 
documented episodes of back pain and treatment during service in 
1972.  One year later , in 1973, the Veteran, in his own 
handwriting, stated that, "I'm in good health" at his 
separation examination.  The separation examination also showed 
negative findings for a spine disability.  Additionally, the 
Veteran did not seek treatment for his back until almost 30 years 
after his military service had ended.  The Veteran also had an 
occupational history that involved moderate physical demands.  
The VA examiner further stated that the Veteran's degenerative 
disc disease of the lumbar spine was a disorder that develops 
slowly and steady, and is most of the time secondary to years of 
constant physical activity as is required by most jobs, and is 
not secondary to an isolated back incident with rapid resolution 
of symptoms.

At the November 2009 VA examination, the VA examiner, following a 
review of the claims file and a consideration of the Veteran's 
reports of continuity of symptomatology, determined that it is 
less likely than not that the Veteran's myositis of the lumbar 
spine had its onset in or is related to the Veteran's period of 
active service.  In addition to his rationale provided at the 
August 2009 VA examination, the VA examiner also added that 
despite the Veteran's report of continuity of symptomotology, the 
medical evaluation done at separation is silent for a back 
disability, and the medical evidence of record for almost 30 
years after his period of active service is silent for evidence 
of a back disorder.  The VA examiner determined that the 
Veteran's in-service back complaints were acute and transitory.

There is no positive evidence to the contrary of these opinions 
in the claims file.  Therefore, there are no nexus opinions of 
record linking the Veteran's myositis of the lumbar spine to his 
period of active service.  

Also, since there is no indication of arthritis of the spine 
within the one-year presumptive period after the Veteran's 
service ended in 1973, he is not entitled to application of the 
special presumptive provisions that might otherwise warrant 
granting his claim for service connection.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For all of these reasons, service connection is not warranted.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that his myositis of the 
lumbar spine is related to service.  However, the resolution of 
an issue that involves medical knowledge, such as the diagnosis 
of a disorder and the determination of medical etiology, requires 
professional evidence.  See Espiritu, 2 Vet. App. at 495.  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of the 
disorder or symptoms of the disorder subject to lay observation.  
See Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disorder even where not 
corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, myositis of the lumbar 
spine requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for a low back disorder is not 
warranted.

Stomach Disorder/ Hiatal Hernia/Gastroesophageal Reflux Disease

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disorder.  See Brammer, 3 Vet. App. at 225.  Here, the Veteran 
was diagnosed with clinical intermittent gastroesophageal reflux 
disease, duodenitis with small ulcer, and a small size hiatal 
hernia at his September 2008 VA examination.  As such, the 
Veteran has the required current diagnoses.

The determinative issue is whether the Veteran's stomach 
disorder, hiatal hernia, and gastroesophageal reflux disease are 
attributable to his period of active service.  See Watson, 4 Vet. 
App. at 314.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 
F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d 
at 1308.

The Veteran's service treatment records show that he sought 
treatment in June 1971 for epigastric pain.  The examiner noted 
that he had difficulty understanding the symptoms because of 
language difficulty.  He prescribed a trial of over-the-counter 
antacid medication.  There was no follow-up examination or 
treatment.

In December 1972, an examiner noted the Veteran's reports of 
productive cough, high temperature, and one episode of nausea.  
The examiner prescribed a cough suppressant and aspirin.  Three 
days later, the Veteran was again examined for cough, sore 
throat, and an epigastric burning sensation.  He noted the 
Veteran's reports of stomach upset for several months and 
diagnosed indigestion.  He prescribed medication, and the Veteran 
was returned to duty.  In physical examinations in August 1972 
and August 1973, the examiners noted no abnormal stomach, 
gastroesophageal reflux disease, or hiatal hernia disorders, and 
the Veteran signed a statement in the reports that he was in good 
health, listing no on-going problems.

Post-service, at his October 2004 RO hearing, the Veteran stated 
that he had used antacid medications since 1972 for gastric 
distress.  He stated that after service in 1975 he worked at a VA 
hospital and continued to take antacid medication regularly.  It 
was not clear if he received medical treatment; however, he 
stated that he had inquired about records of care by this 
facility and was told that they had been transferred to another 
location.  He further stated that he had been treated with 
antacids by private physicians from the 1970s to 2000.  He also 
stated that physicians have told him that he experienced 
recurrent sore throats as a result of reflux.

Private medical records from July 1978 to December 1994 are 
substantially illegible but do show some prescribed medications 
and a diagnosis of a bone disease of the hand, but no clear 
diagnoses of stomach, gastroesophageal reflux disease, or hiatal 
hernia disorders.

Post-service, the first medical record showing the Veteran's 
treatment for his stomach disorder, hiatal hernia, and 
gastroesophageal reflux disease is in January 2000 at the VAMC.  
The Veteran left the service in 1973 and did not complain of 
symptoms until almost 30 years later.  This intervening lapse of 
so many years between his separation from active service and the 
first documented manifestation of these claimed disorders are 
probative evidence against his claims.  See Maxson, 230 F.3d at 
1330.

In January 2000, the Veteran sought treatment at a VA emergency 
room for several disorders, including persistent heartburn.  In 
April 2000, a VA examiner noted the Veteran's reports of chronic 
cough and episodes of gastric pain and heartburn.  The examiner 
diagnosed gastroesophageal reflux disease and ordered tests to 
rule out a peptic ulcer.  In July 2000, an upper gastrointestinal 
test series showed a sliding hiatal hernia with evidence of 
reflux and an esophageal pseudo-polyp but no ulcers.  In May 
2001, a VA consulting physician noted that the Veteran had a 
history of esophageal hernia and reflux.  

VA outpatient treatment records, dated from November 2001 to 
December 2002, show no on-going symptoms, examination, or 
treatment for any stomach disorders, gastroesophageal reflux 
disease, or hiatal hernias.

In September 2008, the Veteran underwent a VA stomach 
examination.  Following a review of the claims and a physical 
examination of the Veteran, the VA examiner determined that the 
Veteran's hiatal hernia, gastroesophageal reflux disease, and 
duodenitis are less likely than not caused by or a result of his 
military service.  The VA examiner based this opinion on the fact 
that there is evidence in the claims file of only two evaluations 
due to isolated episodes of indigestion and epigastric discomfort 
in 1971 and 1972.  The VA examiner determined that those were 
isolated, acute episodes without evidence of sequealae.  There is 
no evidence in the claims file of follow-up visits, further 
visits for recurrence of symptoms, or diagnoses of hiatal hernia, 
gastroesophageal reflux disease, or duodenitis during his 
military service or within one year following his separation from 
the military.  However, the VA examiner failed to discuss the 
Veteran's report of a continuity of symptomatology in opining 
whether the stomach conditions were related to his military 
service.  Therefore, the Board remanded the Veteran's claims in 
June 2009 for the VA examiner to specifically consider the 
Veteran's report of a continuity of symptomatology in his medical 
opinion.  

At the August 2009 VA examination, the VA examiner, following a 
review of the claims file and a physical examination of the 
Veteran, determined that he could not resolve the issue of 
whether the Veteran's stomach disorder, hiatal hernia, and 
gastroesophageal reflux disease are related to his period of 
active service without resorting to mere speculation.  As a basis 
for this opinion, the VA examiner stated that there is no 
evidence of diagnosis or treatment of hiatal hernia and 
gastroesophageal reflux disease in the claims file.  Although the 
Veteran received treated for gastrointestinal complaints twice 
during service, subsequent medical evaluations following each 
instance do not show gastrointestinal complaints.  There is no 
evidence in the claims file of continued gastrointestinal medical 
treatment in the years after his discharge from active service.  
It is not until the year 2000 that there is evidence of 
medication for his gastrointestinal complaints.  The VA examiner 
added that the medical records from the Veteran's private 
physician, Dr. P.L., which range from 1978 to 1994, are mostly 
illegible, and therefore assessment or treatment of 
gastrointestinal complaints cannot be pointed out in those 
records.

At the November 2009 VA examination, the VA examiner, following a 
review of the claims file and a consideration of the Veteran's 
reports of continuity of symptomatology, determined that he could 
not resolve the issue of whether the Veteran's stomach disorder, 
hiatal hernia, and gastroesophageal reflux disease were related 
to his period of active service without resorting to mere 
speculation.  For his rationale, the VA examiner provided the 
same rationale as that given at the August 2009 VA examination.  
The VA examiner also stated that Dr. P.L.'s medical records do 
not begin until 1978, which is almost five years after the 
Veteran's discharge from service.

Concerning a medical opinion in which the VA medical professional 
cannot render an opinion as to etiology without resorting to 
"mere speculation," the United States Court of Appeals for 
Veterans Claims (Court) recently determined that a VA examiner 
could not use that phrase "as a substitute for the full 
consideration of all pertinent and available medical facts to 
which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 
382 (2010).  Here, the August 2009 and November 2009 VA examiners 
closely considered the Veteran's lay statements and service 
treatment records, especially in light of the existence of a 
current disability.  Thus, additional discussion by an examiner 
is not necessary before a decision on the merits may be reached.  
Additionally, the September 2008 VA examiner did determine that 
the Veteran's stomach disorder, hiatal hernia, and 
gastroesophageal reflux disease are less likely than not caused 
by or a result of his service.

There is no positive evidence to the contrary of these opinions 
in the claims file.  Therefore, there are no nexus opinions of 
record linking the Veteran's stomach disorder, hiatal hernia, and 
gastroesophageal reflux disease to his active service.  

Also, since there is no indication of a peptic ulcer (gastric or 
duldenal) within the one-year presumptive period after the 
Veteran's service ended in 1973, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For all of these reasons, service connection is not warranted.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that his stomach disorder, 
hiatal hernia, and gastroesophageal reflux disease are related to 
service.  However, the resolution of an issue that involves 
medical knowledge, such as the diagnosis of a disorder and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495.  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of the disorder or symptoms of 
the disorder subject to lay observation.  See Jandreau, 492 F.3d 
at 1372; Buchanan, 451 F.3d at 1331; Charles, 16 Vet. App. at 
374.  However, a stomach disorder, a hiatal hernia, and 
gastroesophageal reflux disease require specialized training for 
a determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claims and that doctrine is not applicable.  Gilbert, 1 
Vet. App. at 49.  Thus, the Veteran's claims of entitlement to 
service connection for a stomach disorder, a hiatal hernia, and 
gastroesophageal reflux disease are not warranted.


ORDER

Service connection for a low back disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for a hiatal hernia and gastroesophageal 
reflux disease is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


